Citation Nr: 1446846	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This appeal initially arose from June and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board set out in detail, in its March 2013 decision, the procedural history of this matter.  Those details will not be repeated here.  However, the March 2013 decision denied the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD and he appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  The Court issued a May 2014 Memorandum Decision vacated the Board's March 2013 decision and remanded the matter to the Board for readjudication.  In that decision, the Court determined that the Board had failed to account for symptoms that might warrant a higher disability rating.  The Court did not identify any inadequacies in the development of the record and the Veteran has not alleged any such deficiencies.  Therefore, the Board will readjudicate the matter consistent with the May 2014 Court decision.

The Board has previously determined, and here again determines, that the AOJ substantially complied with prior remand instructions.  For example, additional VA treatment records were associated with the claims folder (and the Virtual VA eFolder); the Veteran was contacted and requested to provide the employment records (reprimands) he referred to in his March 2012 testimony (although he did not provide them or otherwise respond to the request); and, in December 2012, he was provided an additional VA examination to assess the severity of his PTSD.  Remand to accomplish the development specified by prior Board remands is not required.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran has not argued otherwise.

The record contains evidence not yet considered by the AOJ.  The Veteran submitted an August 2014 waiver of his right to have his case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 20.1304(c).


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD is manifested throughout the appeal by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, chronic sleep impairment, and mild memory impairment; the symptoms also included, among others, thoughts of suicide, hearing voices, and occasionally seeing shadows or projections, which symptoms had mild or no impact on his social and occupational functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal with regard to PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a higher rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in March 2007, March 2011, and December 2012.  Further, as these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The appellant has not identified any pertinent evidence that remains outstanding.  The Board also notes that the Veteran did not argue on appeal to the CAVC that there was any deficiency in the assistance provided by VA in developing the claim and the CAVC did not identify any such deficiency.

Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  The Board will address the merits of this claim.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


III.  Initial Rating for PTSD

The Veteran is appealing the original assignment of a disability evaluation for PTSD following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

IV.  Factual Background

Service treatment records are negative for complaint, treatment, or diagnosis for a psychiatric disorder. The Veteran's February 1971 separation examination revealed a normal clinical psychiatric evaluation.

VA treatment records dated in July 2004 noted the Veteran complained of.  It was noted he had retired in May 2004 after teaching school for 25 years and that he was having problems adjusting to retirement.    The examiner provided an Axis I diagnosis of rule out adjustment disorder and a GAF score of 50.

Mental health treatment records from February through September 2004 document the Veteran's complaints of depressed mood, mood swings, anger management difficulty, poor and interrupted sleep, and nightmares.  No suicidal or homicidal ideations, audio or visual hallucinations, or delusions were exhibited.  The Veteran worked as a full-time school teacher until May 2004 when he retired.  He had some problems adjusting to retirement, but began substitute teaching the following school year.  The Veteran stated he had good relationships with his spouse and three grown children.  He reported he had been depressed for a long time and that he had experienced nightmares since he returned from Vietnam.  While most of the records indicate a diagnosis of PTSD, evaluated as "mild" in a February 2004 VA examination report, a July 2004 treatment note provided an Axis I diagnosis of rule out adjustment disorder.  The following GAF scores were assigned during this period (chronological order):  50 (July), 57 (July), 56 (August), 58 (August), 55 (September), 60 (September).

The Veteran reported, in October 2004, that he continued to have intrusive thoughts, but was utilizing coping skills, and that he still occasionally saw images of fallen comrades.  The findings were otherwise normal (e.g., stable mood, insight good, clear and linear thought processes, no suicidal or homicidal ideation).  The treating social worker assigned a GAF of 58.  In November 2004, notes by his treating psychiatrist and the licensed clinical social worker document some social avoidance, intrusive thoughts, reduced sleep disturbances, fewer nightmares, the Veteran's report of hearing voices less frequently, anxiety, stable mood, good insight, clear and linear thought processes, and lack of suicidal or homicidal ideation.  He reported intrusive thoughts that included seeing vivid projections of people he feels he left behind in Vietnam for which the social worker a coping mechanism of acknowledging and bidding farewell to the projections.  The psychiatrist specifically noted the Veteran was non-psychotic and assigned a GAF of 70.  The social worker assigned  GAF scores of 57 and, later, 62.  The Veteran reported increasing social isolation in December 2004, but that his annoyance with and avoidance of people tends to resolve and he does have social interactions.  He reported a "pretty full substitute teaching schedule" as well as the pleasures of being around his grandchildren.  While the treater indicated that the Veteran denied being suicidal or homicidal, he did indicate continuous thoughts relating to purpose and that he might be better off "ending it all."  There were no indications of delusions or hallucinations.  A GAF of 57 was assigned.  January 2005 records document that the Veteran had a broad affect with a normal rate of speech and an elevated tone.  He was oriented times three, his mood was stable (though also noted as "gloomy, tense"), and his insight appeared to be good.  His thought processes were clear and linear.  He reported he was not suicidal or homicidal.  He did report auditory hallucinations and flashbacks from Vietnam.  A diagnosis of PTSD was provided with a GAF score of 60.

A February 2005 mental health intake report by a VA psychiatrist noted the Veteran complained of nightmares two or three times per month of events in Vietnam that never actually happened.  He reported recurrent intrusive memories about experiences in Vietnam with flashbacks approximately once or twice per month.  He also reported experiencing delusions and hallucinations, such as seeing shadows and hearing voices in his head calling his name.  He complained of increased vigilance, but stated he was doing much better during the daytime controlling his anger and anxiety.  He reported he was presently working as a substitute teacher and described his relationships with his spouse of 37 years and his grown son as good.  The examiner noted he appeared for the interview on time and was casually dressed.  He was coherent and well-articulated.  His mood was slightly tense and his mood was depressed.  He was non-psychotic and cognitively intact.  There were no suicidal or homicidal ideations, intents, or plans.  The examiner provided Axis I diagnoses of chronic, moderate PTSD and a breathing-related sleep disorder.  A GAF score of 70 was provided.  

A subsequent February 2005 report by a licensed clinical social worker noted the Veteran complained of difficulty sleeping with intrusive thoughts.  An examination revealed a broad affect with a normal rate of speech and tone.  He was oriented times three, his mood was stable, and his insight appeared to be good.  His thought processes were clear and linear and he reported he was not suicidal or homicidal.  He also indicated he was engaging in social isolation and had increasingly intense and frequent anger.  There is no indication of delusions or hallucinations.  A diagnosis of PTSD was provided with a GAF score of 58.  The provided treatment plan included individual therapy and medication.  A March 2005 report noted he stated he was sleeping better with medication, but that he continued to experience problems with his PTSD.  The Veteran reported that it is easy for him to spend time with his family, but noted trouble discussing Vietnam with people who approach him when he would go out.  There is no indication of suicidal or homicidal ideation or of hallucinations or delusions.  The diagnosis was PTSD and a GAF score of 58 was provided.

 On March 18, 2005, the Veteran submitted his application for service connection for PTSD. He provided statements in support of his claim from his spouse, son, and friends, in essence, recalling problems the Veteran had experienced with mood swings and traumatic recollections of his experiences in Vietnam.

Private medical records dated in September 2005 show the Veteran complained of depression after retirement. Subsequent reports and statements from the physician noted diagnoses of PTSD without report of any specific symptoms.

VA treatment records dated in June 2006 show the Veteran reported he was employed as a teacher and that he had stopped taking all of his medications because he did not want to be dependent on them.  He stated he was not using his CPAP machine and reported that he only got approximately four to five hours of broken sleep per night.  An examination revealed a broad affect with a normal rate of speech and tone.  He was oriented times three.  His mood was mildly depressed, but stable.  His insight appeared to be good and his thought processes were clear and linear.  He reported he was not suicidal or homicidal.  A diagnosis of chronic PTSD was provided with a GAF score of 65.  Reports dated in July 2006 noted trouble with social withdrawal and hypervigilance.  He also reported hearing voices and seeing shadows.  The mental health professionals noted a stable mood (on medication), coherent thought processes, full and appropriate affect, and no suicidal or homicidal ideation.  The treating psychiatrist specifically noted, despite the reports of hallucinations, that the Veteran was not psychotic.  The assigned GAF scores were 70 and 68. 

In a December 2006 report the Veteran's VA mental health care provider noted that he stated his antidepressant medication was helping and he was sleeping on average six to seven hours per night.  The examiner noted the Veteran was casually dressed and was coherent and well-articulated.  His affect was full and appropriate and his mood was stable and slightly improved on Prozac.  He was nonpsychotic and was not suicidal or homicidal.  He was cognitively intact.  The Axis I diagnoses included chronic, moderate PTSD, with a GAF score of 72.   

In the middle of the same month, the Veteran reported hearing voices calling his name and fleeting images similar to those he described in the fall of 2004.  He indicated he did a "perimeter check" nightly.  He continued to have sleep problems.  His affect was broad, his mood stable, his insight good, and his thought processes clear and linear.  He denied suicidal and homicidal ideation.  His primary concern at the visit were his auditory and visual hallucinations and the "perimeter checks" at night.  The treating clinical social worker told him he would refer the issue of hallucinations to a psychiatrist and, with respect to the "perimeter checks", encouraged the Veteran to use cognitive processes to suppress the urge to check windows and doors unless there is a logical reason to do so.  The assigned GAF was 65.  Later that month, his treating psychiatrist contacted him regarding the reported hallucinations.  The Veteran stated that he "hears his name being called when sitting alone in his living room", but otherwise denied visual and auditory hallucinations.  The treating psychiatrist reassured the Veteran, recommended against treatment with medication, and encouraged him to call if the voices "worsen or change in any way."

VA treatment records from March 2007 document that the Veteran continued to have trouble sleeping and intrusive thoughts and he also reported some recent family stressors.  However, the treatment record indicates that his affect was broad, his mood stable, his insight good, and his thought process clear and linear.  The Veteran denied suicidal or homicidal ideation and reported daily walks with his wife, attendance of his grandchildren's games, keeping busy at home, and performing well in his employment as an elementary school teacher.  The Veteran indicated that, although he tended to remain in his classroom, he interacted with colleagues on his way in and out of school.   The licensed clinical social worker assigned a GAF of 60.

On VA examination in March 2007 the Veteran complained of occasional dreams and nightmares of his experiences in Vietnam, approximately weekly.  He stated that he tended to avoid social contact and felt detached from others.  He reported a long history of anger control problems, periods of anxiety and depression, sleep disruption secondary to nightmares of combat, flashbacks of combat experiences, and exaggerated startle response.  He stated he had returned to teaching full-time and that it kept him going.  He described his relationship with his spouse of 38 years as better now, but with previous difficulties due to his emotional symptoms.  He stated he maintained active and regular contact with his children and grandchildren, but reported that he had no friends and did not like to socialize.  It was noted he received regular outpatient mental health treatment and maintained a daily medication regime for depression and anxiety.  He reported a prior history of passive self-harm ideation, but denied any recent history of suicidal ideation, gestures, or attempts.

A mental status examination revealed the Veteran's thought process and communication skills appeared to be within normal limits.  He denied any symptoms of delusions or hallucinations and none were apparent during the clinical interview.  No inappropriate behavior was exhibited.  He appeared able to maintain personal hygiene and basic activities of daily living.  He was well oriented to person, place, and time.  There were no apparent gross deficits to short or long-term memory.  He did not report and there was no evidence of obsessive or ritualistic behaviors or anxiety consistent with panic disorder.  His mood was with congruent effect with no evident impact on social or occupational functioning.  It was noted the Veteran reported chronic sleep problems, averaging two to five hours of nightly sleep, with an occasional inability to sleep at all and only limited success using his CPAP machine.  He stated he had stopped taking Clonidine which had helped his sleep because after taking it he woke up feeling like he had a hangover.  He also reported he was often fatigued during the day due to the lack of sufficient sleep.  The examiner described his sleep impairment as a moderate to severe impact on social and occupational functioning.  Otherwise, his PTSD symptoms were described as having no to mild impact in 12 other categories.  The examiner provided Axis I diagnoses including chronic PTSD and provided a current GAF score of 68.

April 2007 VA treatment records indicate occasional nightmares (one to two per week), severe insomnia, good memory but with immediate memory decreased, mood fine, affect congruent, thought processes organized, no auditory or visual hallucinations, no suicidal or homicidal ideations, ability to abstract, and good judgment and insight.  His treating psychiatrist assigned a GAF of 70.

VA treatment records dated in October 2007 noted the Veteran complained he was not doing well and that he was experiencing nightmares, depression, and flashbacks.  He stated that his flashbacks were triggered by hearing helicopter noise and speech in an oriental language.  He denied any problems with his spouse or in his employment as a teacher.  He denied violent incidents.  He reported he had stopped taking Clonidine and Trazadone and that he was not using his CPAP machine.  He stated he slept four hours per night, but that he could not sleep at all on two out of every seven days.  Mental status evaluation revealed the Veteran was alert and oriented times three.  He was cooperative with normal psychomotor activity and a normal rate and flow of speech.  His mood was anxious and depressed, but his affect was congruent.  His thought processes were organized and goal directed.  Thought content was negative for auditory or visual hallucinations.  There was no evidence of suicidal or homicidal ideation.  Abstraction ability was intact and judgment was good, but immediate memory was decreased and insight was partial to complete.  The examiner provided Axis I diagnoses including PTSD and breathing-related sleep disorder and assigned a GAF score of 50 without additional explanation.  It was noted the Veteran was satisfied with his current medication management and that it was agreed that any medication changes would be deferred pending sleep study results and treatment.

A February 2008 VA treatment report noted the Veteran reported he was not doing well and that he experienced flashbacks, that he had to keep busy to avoid war memories, and that he had an irritable mood.  He stated he used his CPAP machine sometimes, but that he felt he slept better without it.  He reported hearing voices in his head almost every day.  He stated he was not taking Clonidine and that he took Trazadone once per month to prevent nightmares.  He also reported he was doing fine in his teaching position with no complaints.  The examiner noted he was alert and oriented times three and that he was cooperative with normal psychomotor activity and a normal rate and flow of speech.  His mood was anxious, and his affect was congruent.  His thought processes were organized and goal directed.  Despite the reports of hearing voices, the VA psychiatrist indicated that thought content was negative for auditory or visual hallucinations.  There was no evidence of suicidal or homicidal ideation.  Abstraction ability was intact and judgment was good, but immediate memory was decreased and insight was partial to complete.  The Axis I diagnoses included chronic, prolonged PTSD and a breathing-related sleep disorder with an inability to tolerate a CPAP machine.  A GAF score of 45-50 was provided without additional explanation.  It was noted that the Veteran needed to talk with his primary medical care provider about obstructive sleep apnea treatment because his PTSD would not improve or stabilize due to his obstructive sleep apnea.

June to July 2008 treatment records from the Vet Center show that the Veteran was having sleep issues, experienced symptoms of depression, nightmares, flashbacks, hyper alertness, and voices in his head.  An assessment from this time indicates no delusions and, rather than indicating the presence or absence of hallucinations, notes that the Veteran indicates he hears the voices of his dead friends.  The records indicate problems with social relationships.  The treating social worker assigned a GAF of 70.

A September 2008 VA mental health note contains a detailed evaluation of his condition.  The Veteran reported sleeping five hours per night.  The VA psychiatrist noted a depressed, anxious mood and some social withdrawal, but determined the Veteran suffered no auditory or visual hallucinations, had no suicidal or homicidal ideas or plans, was able to abstract, had intact memory, good judgment, good insight, and maintained a full-time job.  The psychiatrist included "breathing related sleep disorder" in the Axis I diagnosis and, in discussing that problem, indicated that it caused tiredness, low energy, lack of motivation.  The psychiatrist assigned a GAF score of 50 without further explanation.

A March 2011 VA examination noted that the Veteran reported: constant anger outbursts, recurrent marital distress, exaggerated startle response, hyper vigilant behaviors, severe attentional and concentration dysfunction, flashbacks, interpersonal discomfort with crowds and strangers, history of interpersonal conflict, isolative preferences aside from family, emotional dysregulation in the form of recurrent anger, depression, and anxiety, and chronic sleep disturbance in the form of recurrent dreams as well as diagnosed sleep apnea.  The examiner noted that the Veteran reported moderate to occasionally severe symptoms which occurring on a daily to weekly basis with a duration from several minutes to several hours, depending on the symptom.

The Veteran was taking medication for his symptoms but it was noted that he had not sought behavioral health treatment at VA since September 2008.  The Veteran reported that his symptoms do not get in the way of his employment as a sixth grade teacher because he can stay away from adults and does not lose his temper with kids.  The Veteran reported that his marital relationship was positive and supportive and that two female teachers were also part of his support system.  The examiner went through thirteen separate categories of symptoms, finding no or only mild impact on social or occupational functioning for all but three categories.  Importantly, the examiner determined that the Veteran's reported hallucinations (e.g., hearing voices, seeing shadows) had an impact of "none to mild" on his social and occupational functioning.  Also, while indicating that impaired impulse control caused only a mild impact currently, the combination of alcohol abuse in the past and PTSD would have caused, previously, a moderate impact.  The VA examiner determined the Veteran experienced a moderate impact on social or occupational functioning due to memory loss or impairment (including difficulty concentrating), depression, and sleep impairment (consisting of reduced sleep to four to five hours due to intrusive thoughts and nightmares). 

The Veteran noted problems with anger and aggressiveness when he was drinking more heavily and reported that he had reduced his alcohol consumption.  The examiner noted that "[i]n general, the Veteran has been functioning within normal limits in areas such as self-care, employment, and family functioning in the recent past. He has been functioning fairly in areas of social interacting, physical health and recreational pursuits in the recent past."  The examiner further opined, with respect to the impact of symptoms on social and occupational functioning, that:  "There is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory function (routine behavior, self-care, and conversation normal)."  The VA clinical psychologist assigned a GAF of 64.

A March 2011 VA primary care note indicates that the Veteran has had "suicidal thoughts on a daily basis for years[;] there has been no change over the years."  In April 2011, the Veteran reported to a VA psychiatrist that he still hears voices, sees shadows and has nightmares of people who were with him in Vietnam.  The Veteran indicated that he has suicidal feelings and depression from time to time, but no ideas of harming himself or others at that time.  During a subsequent April 2011 VA mental health consult, the Veteran reported thinking of suicide often, but stated that he was "Catholic and would not do that."  A September 2011 VA mental health note documents the Veteran's reports that he continued to have nightmares, had improved sleep due to weight loss, spent most of his time in the house, would become suicidal if he "has too much time to think", and continued to work full-time.  The VA psychiatrist assigned a GAF of 52.  VA treatment records show that, thereafter, the Veteran began missing his mental health appointments.

A December 2012 VA examination report contains Axis I diagnoses of PTSD and alcohol abuse which could not be differentiated.  The Veteran indicated that he had positive relationships with his wife, children, and grandchildren.  He also reported gardening and fishing as well as traveling in his "fifth wheel."  The examiner noted "he reports going out to eat frequently."  He reported that he recently tried to discontinue his Prozac, but his symptoms worsened.  He restarted the Prozac and his depression improved, so he realized he needed the medication.  The examiner endorsed the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances.  Notably, the examiner did not indicate the presence of suicidal ideation or of persistent delusions or hallucinations.  MMPI-2 test scores raised serious doubt as to the validity of his responses owing to possible intensification of symptoms and responses.  The profile was partly indicative of a "cry for help" and was not seen as indicative of malingering.  The examiner opined that the Veteran's symptoms had lessened since he re-started his prescribed medications and that his functional limitations were primarily social in nature.  The report documents that he has been able to maintain full-time employment as an elementary school teacher without missing work.  The examiner considered his social limitations moderate in degree and the symptoms to be "mild to moderate in degree."  The examiner assigned a GAF score of 62.

With respect to lay evidence, the Veteran has reported, in statements and personal hearing testimony in support of his claim, that he had experienced difficulty sleeping since his return from Vietnam.  He stated he was unable to attend large gatherings or parties because he could not tolerate crowds. In his January 2008 notice of disagreement he asserted that a 70 percent rating was warranted, but identified no specific symptoms to support this contention.

At his personal hearing in June 2009 the Veteran testified that he was currently employed as a sixth grade teacher and that his experiences with the children kept him going.  He reported he did not have much contact with his fellow teachers and that in a previous teaching position, before he began using medication, he had problems with his principals.  He stated he had previous thoughts of suicide, and he had caused problems for his spouse.  He reported he was receiving regular VA treatment for PTSD and was taking daily anti-depressant medication, but that he was unable to take Clonidine as a sleep aid because of the side effects.  He described his ability to sleep as having good, bad, and really bad days with a good day as getting a minimum of five hours of sleep.  He reported he was only able to socialize with immediate family.  He stated he felt he would be able to handle without hesitation a stressful situation at his school such as an incident involving an intruder. He reported that he tried hard to remain calm with the parents of his students and in a difficult situation would call in his assistant principal.  He denied experiencing any panic attacks and reported that he attended church regularly.

At his March 2012 hearing before the undersigned, the Veteran testified that he was taking Prozac for depression and anxiety; that he avoided large groups and noisy places, like restaurants; that he had difficulty sleeping; that he drank "a lot"; and that he "blows up" verbally at his wife. His wife testified that the Veteran was depressed and drank. The Veteran also reported that he had received reprimands at work and that he misses work twice a month.

Also, statements from friends and family discuss changes in his behavior including mood swings, anger, social isolation, nightmares, exaggerate startle response, and other symptoms to which he has testified and as documented in the treatment records.

V. Analysis

The Veteran is currently assigned an initial disability rating of 30 percent.  Therefore, the issue on appeal is whether his disability picture more closely approximates any higher criteria.  The CAVC's May 2014 Memorandum Decision  determined that the Board did not err in determining that the assignment of the next higher rating of 50 percent was not warranted; however, the CAVC ruled that the Board did not adequately explain why even higher 70 percent or 100 percent ratings were not warranted based on some of the symptoms recorded in the evidence.  Ultimately, the CAVC's May 2014 Memorandum Decision ordered on remand that the Board "reconsider all of the evidence of record and determine the disability rating that most nearly approximates [the Veteran's] level of disability from post-traumatic stress disorder."  Therefore, the Board will address each higher criteria, including the 50 percent rating, in turn.

Criteria for a 50 Percent Rating

Based on the evidence of record, the Board concludes that a higher rating of 50 percent is not warranted at any time over the course of this appeal, as the Veteran's symptoms of PTSD do not result in reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).

As an initial matter, both the 2011 and 2012 VA examiners also provided an Axis I disorder of alcohol abuse, and the 2012 examiner specifically found that the symptoms of alcohol abuse could not be differentiated from the PTSD symptoms.  Accordingly, the Board has considered the combined effects of both diagnosed disabilities in rating the Veteran's PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability).

In this case, the preponderance of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  Therefore, a rating of 50 percent for PTSD is not warranted.

The Board finds highly probative and persuasive the opinions of three different VA examiners over the course of this appeal who have each opined that the Veteran's symptoms most closely approximate symptoms such as those listed in the 30 percent rating criteria.  The Board finds the 2007, 2011, and 2012 VA examiners' opinions highly probative as they had the benefit of a review of all the records in the claims folder.  Further, they provided clear explanations for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that in a recent case, the Court held that "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo, 26 Vet. App. at 105.

The VA examinations revealed consistent assessment of the Veteran's PTSD during the course of this appeal as reflective of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, chronic sleep impairment, and mild memory impairment.

For example, all three examiners assessed the Veteran's GAF score in the 60s: 68 (2007), 64 (2011), and 62 (2012). These scores are reflective of mild symptoms, generally functioning pretty well, with some meaningful interpersonal relationships. The vast majority of the GAF scores over the course of the appeal are also in the mid-60s to 70 range: 65 (June 2006), 68, 70 (July 2006), 72 (December 2006), 60 (March 2007 treatment record), 68 (March 2007 VA examination), 70 (April 2007), 70 (June-July 2008), 64 (March 2011 VA examination), and 62 (December 2012 VA examination). 

The Board notes that the VA treatment records do contain a few significantly lower GAF scores.  The lowest is a score of "45-50" in February 2008, and there are two scores of 50 (October 2007, September 2008), as well as a score of 52 in September 2011 and various scores in the 50s during 2004.  

GAF scores, as with all evidence, should be viewed in the context of the entire record and will not be relied upon as the sole basis for an increased disability evaluation.  The correctness of this approach is demonstrated in this case where different providers assess the same symptoms during the same period, November 2004 for example, as warranting either a GAF of 70 or a GAF of 57.  While the Board finds the fluctuations in GAF scores assigned by a single provider to be particularly probative, varying GAF scores assigned by different providers may reflect differences in the evaluator rather than the condition being evaluated.  

So, too, the absolute value of a GAF score must be evaluated in the context of the assigning professional's rationale for that GAF score.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").  In this case, for instance, the assignment of the GAF scores of 45-50 and 50 were based on symptoms such as those listed in the criteria for a 30 percent rating (e.g. nightmares, sleep disturbances, depressed mood) rather than symptoms in the 50 percent criteria (e.g. impaired judgment, difficulty establishing and maintaining effective work and social relationships), the 70 percent criteria (e.g. suicidal ideation, near-continuous panic or depression affecting the ability to function independently), or the 100 percent criteria (e.g. persistent delusions or hallucinations, grossly inappropriate behavior).

The GAF of 50 assigned in September 2008 was based on a depressed, anxious mood and some social withdrawal.  The Veteran suffered no auditory or visual hallucinations, had no suicidal or homicidal ideas or plans, was able to abstract, had intact memory, good judgment, good insight, and maintained a full-time job.  Similarly, the GAF score of 45-50 assigned in February 2008 was based on symptoms flashbacks, an irritable mood, sleep disturbances, and nightmares.  The overall functioning remained reasonably high in that the Veteran continued to maintain family and work relationships and appears to have not missed any time from his employment as an elementary school teacher.  The Veteran has alleged that the fact that he reported hearing voices in his head almost every day is equivalent to "persistent delusions or hallucinations", however, neither he nor the Board is competent to make that determination.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  And, in fact, the VA psychiatrist who noted those reports explicitly determined in the treatment note that, despite the reports of hearing voices, thought content was negative for auditory or visual hallucinations.  Likewise, there was no evidence of suicidal or homicidal ideation.

In short, while GAF scores provider a general impression, the Board is tasked with evaluating the entirety of the medical evidence, including the actual impact the symptoms have on the Veteran's social and occupational functioning.  A GAF score alone is suggestive, not informative.  

The Board has evaluated the evidence and considered the assigned GAF scores, but finds the clinical evaluation of the symptoms and their impact on social and occupational functioning more probative than the GAF scores alone.  Also, as already noted, the assignments of GAF scores from 45-50 up to 60 are nearly contemporaneous with and based on similar symptoms as GAF scores in the high 60s up to 70.

And, as discussed above, the evidence indicates, consistently, that he maintained good relationships with his family (albeit with occasional marital stress) and performed well at his job as an elementary school teacher.  Likewise, as discussed in the review of the evidence above, the Veteran has consistently shown good judgment, clear and linear thought processes, lack of delusions or hallucinations (notwithstanding the reports of hearing voices and seeing shadows which consistently have been assessed as having little to no impact on his functioning and have consistently been rejected as evidencing persistent delusions or hallucinations), and otherwise appropriate behavior.

The Veteran clearly has meaningful interpersonal relationships with his family.  In all three examination reports he indicated that he maintained active and regular contact with his three children and his grandchildren.  He also reported that he had a supportive, positive relationship with his wife.  During his 2011 VA examination, he reported that he also viewed two female schoolteachers as part of his support system.  

Significantly, both the 2011 and the 2012 VA examiners concluded that the impact of the Veteran's PTSD on his occupation and social functioning was best assessed as occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but generally satisfactory function (routine behavior, self-care, and conversation normal). 

When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  In this case, the 2012 VA examiner clearly states, as the other evidence in the record demonstrates, that "[t]he Veteran's functional limitations are primarily social in nature . . . he has been able to maintain full-time employment as an elementary school teacher, without missing work."  The examiner described the Veteran's social limitations as "moderate in degree" and the symptoms described in the report to be "mild to moderate" in degree.  Thus, a higher rating cannot be assigned based solely on the basis of the Veteran's social impairment.  Id. 

In this case, the Board finds that the Veteran's relatively mild symptoms throughout the appeal are most consistent with a GAF in the range of 61-70, as he has not displayed "moderate" symptoms such as panic attacks or odd speech, nor has he shown PTSD causes a "moderate" impact upon his occupational functioning.  Moreover, the Board does not find that these types of symptoms are sufficiently severe so as to warrant a rating of 50 percent.

This determination has been made with full consideration of the Veteran's reports of symptoms.  He is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.   However, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the severity of his PTSD according to the specific levels identified in the appropriate diagnostic code. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the Veteran is not a competent witness regarding the clinical significance of his symptoms. 

On the other hand, the medical personnel who have examined him (three times) during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations have provided highly probative and persuasive evidence concerning the nature and extent of the Veteran's PTSD disability.  The medical findings (as provided in the examination reports) directly address the criteria under which PTSD is evaluated, they are thorough, they are well-grounded in fact, and they are based on lucid and convincing rationales.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Board finds that the Veteran's PTSD symptoms more closely approximate the criteria for a 30 percent rating, rather than a 50 percent rating.

Criteria for a 70 Percent Rating

Based on the evidence of record, the Board also concludes that a higher rating of 70 percent is not warranted at any time over the course of this appeal.

The Board has considered the Veteran's statements that his PTSD disability is worse than the rating he currently receives and that a higher, 70 percent, rating is warranted.  See January 2008 notice of disagreement.  As noted, the Veteran's own assessment has been determined not to be competent evidence.  See King, 700 F.3d at 1345; Jandreau, 492 F.3d at 1377.  Moreover, in making that assertion, he did not identify any specific symptoms to support that claim.

The CAVC highlighted the Veteran's assertions that the evidence, including the December 2012 examiner's checking of a box labeled "Difficulty in establishing and maintaining effective work and social relationships" warrants the assignment of a 70 percent rating or higher.  However, the Board has discussed the entirety of the report above, including the determining by the examiner that "[t]he Veteran's functional limitations are primarily social in nature . . . he has been able to maintain full-time employment as an elementary school teacher, without missing work."  Similarly, the December 2012 examiner described the Veteran's social limitations as "moderate in degree" and assessed the symptoms documented in the report as "mild to moderate" in degree.  The Board must view the medical report as a whole.  Mozingo, 26 Vet. App. at 106.  In doing so, the Board concludes that the Veteran does not suffer occupational and social impairment with deficiencies in most areas, such as work, school, and family relations, nor does he exhibit an inability to establish and maintain effective relationships as contemplated by the 70 percent rating criteria.

The CAVC also pointed to the Veteran's contention that indications in the record of thoughts of suicide and "obsessive or ritualistic behaviors" might warrant a higher rating.  While there are indications in the record that the Veteran has thought about suicide, even often, his treatment providers and the VA examiners have consistently assessed the impact of those thoughts (often not characterized as suicidal ideation) as having mild or less impact on his social and occupational functioning.  See March 2007 VA Examination (no or only mild impact); March 2011 VA Examination (no or only mild impact); December 2012 VA Examination (no suicidal ideation).  The treatment providers have not documented any impact on social or occupational functioning caused by the Veteran's reported thoughts of suicide (described as "passive self-harm ideation" by the March 2007 VA examiner), nor have they documented any intervention or treatment to address concerning suicidal ideation. As revealed in the discussion of the medical evidence, the Veteran has consistently been assessed as not a threat to himself or others despite his thoughts of suicide.

In short, the weight of the competent evidence is against finding that his self-reports of thoughts of suicide amount to clinically significant suicidal ideation that impacts either his social or occupational functioning to a moderate or severe degree.

Treatment records from 2005 and 2006 indicate that the Veteran did, at least for a period, check the perimeter of his home to ensure that it was secure.  While the Board acknowledges that such behavior could be construed as obsessive or ritualistic behavior, neither the Board nor the Veteran are competent to make that clinical assessment.  See, e.g., Jandreau, 492 F.3d at 1377; Colvin, 1 Vet.App. at 174.  The medical evidence is against finding that the reported behavior had clinically significant impact on his social or occupational functioning rising to the level of "reduced reliability and productivity" or "deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood" as contemplated by the 50 percent and 70 percent rating criteria, respectively.

The Board refers again to the conclusions of the VA examiners, in particular, who specifically evaluated whether the Veteran exhibited obsessive rituals "which interfere with routine activities" and found that he did not.  See, e.g., December 2012 VA Examination (no such behavior); March 2011 VA Examination (no such behavior); March 2007 VA Examination (no such behavior).  The Board is left with treatment records (and the Veteran's testimony) that indicates he did engage in "perimeter checks", but no competent medical evidence explicitly labelling it an "obsessive ritual which interferes with routine activities."  His treatment providers suggested coping strategies and, as the earlier summary of the evidence indicates, the reports span a relatively short period (late 2005 to early 2006) until the Veteran mentioned the behavior in his March 2012 hearing.  The Board finds the explicit evaluation of the medical professionals to be the most probative and most persuasive evidence of record.  The "perimeter checks" documented in the treatment reports do not, on the evidence of record, amount to an obsessive ritual which interferes with routine activities as contemplated by the criteria for a 70 percent rating, particularly when considering their apparent brevity and mild severity.  Vazquez-Claudio, 713 F.3d at 117.

Criteria for a 100 Percent Rating

Based on the evidence of record, the Board also concludes that a higher rating of 100 percent is not warranted at any time over the course of this appeal.

In this regard, the only symptom identified by the CAVC that ostensibly supports a 100 percent rating is the alleged auditory and visual hallucinations.  First, the VA examiners have all determined that the Veteran does not experience persistent delusions or hallucinations, particularly such symptoms that impact his social or occupational functioning to the degree required by the 50, 70, or 100 percent criteria.  Moreover, the Board is not convinced by the evidence that the Veteran's reports of hearing voices or seeing shadows are best described as "delusions" or "hallucinations."  In making this determination, the Board again notes that neither it nor the Veteran are competent to evaluate the clinical significance of the symptoms reported by the Veteran.  See, e.g., Jandreau, 492 F.3d at 1377; Colvin, 1 Vet.App. at 174. 

Instead, the Board relies on the aforementioned VA examination reports from March 2007, March 2011, and December 2012.  Likewise, the Board finds particularly instructive treatment records from December 2006.  In that month, the licensed clinical social worker whom the Veteran regularly saw for treatment documented his reports of hearing voices.  The social worker referred the Veteran's concerns in that regard to the treating psychiatrist, a more highly qualified mental health professional.  The treating psychiatrist documented the Veteran's reports that he "hears his name being called when sitting alone in his living room", but also that he otherwise denied visual and auditory hallucinations.  The treating psychiatrist reassured the Veteran, recommended against treatment with medication, and encouraged him to call if the voices "worsen or change in any way."  That same psychiatrist had assigned a GAF score of 70 in early December 2006 and the next VA psychiatrist to see the Veteran indicated no reports of continued auditory or visual hallucinations.

In short, the Board is convinced by the competent medical evidence of record that the Veteran's symptoms of hearing voices or seeing shadows do not rise to the level of clinically significant "persistent delusions or hallucinations" and, moreover, the symptoms do not impact his social or occupational functioning to the degree required by the 50, 70, or 100 percent criteria.

Conclusion:  Schedular Criteria

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 30 percent criteria during the entire appeal period.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

In this case, the greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  Specifically, the Veteran's PTSD symptoms such as depression, problems sleeping, and aversion to large social situations are contemplated in the applicable rating criteria, general counsel opinions, and case law.  He is presently employed as a full-time teacher.

Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  In finding the schedular criteria adequate, the Board also notes that PTSD is the Veteran's only service-connected condition, so consideration of the collective and combined effect of all of the Veteran's service connected disabilities has no application here.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

In sum, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim. The benefit of the doubt rule is not applicable, and the appeal is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


